Citation Nr: 0614725	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for  service connection for diabetes mellitus.

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  
 
In August 2004 the veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of the 
hearing is of record.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
diabetes mellitus is addressed in the remand that follows the 
order section of this decision.


FINDING OF FACT

The veteran does not have asbestosis.



CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the veteran, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in May 2003, prior to its initial adjudication of the 
claim.  Although the originating agency did not specifically 
request the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and authorization necessary 
for VA to obtain the evidence on the veteran's behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for asbestosis, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's claimed asbestosis.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board notes that there is conflicting medical evidence 
concerning whether the veteran has asbestosis.  The report of 
a private X-ray examination in January 2002 indicates that 
the veteran was found to have interstitial fibrosis typical 
of previous asbestos exposure and indicative of asbestosis.  
Also supportive of the veteran's claim is a September 2004 
private medical report indicating that the veteran was found 
to have mild asbestosis, which the physician believed was at 
least as likely as not related to asbestos exposure in 
service.  In supporting the diagnosis of asbestosis, the 
physician noted the January 2002 X-ray report indicating the 
presence of interstitial fibrosis and evidence of restrictive 
ventilatory impairment found on pulmonary function testing in 
July 2003.  The report of the July 2003 pulmonary function 
testing was also submitted.

On the other hand, X-ray studies by VA in June 2002, May 
2003, May 2004, and January 2005 were negative for evidence 
of asbestosis.  In January 2005, the veteran underwent 
pulmonary function testing by VA.  In addition, in February 
2005, he was afforded a VA examination to determine if he has 
asbestosis.  This examiner reviewed the veteran's pertinent 
medical history.  He stated that the current clinical 
evaluation of the veteran's lungs was negative and that the 
results of the pulmonary function tests in January 2005 did 
not evidence asbestosis.  Based on the foregoing and the 
multiple chest X-rays studies, which failed to disclose 
evidence of asbestosis, the examiner concluded that a 
diagnosis of asbestosis was not warranted.

In the Board's opinion, the one private X-ray study 
indicating the presence of asbestosis is outweighed by the 
multiple subsequent VA X-ray studies showing that no evidence 
of asbestosis was found.  Moreover, the Board believes that 
the January 2004 private medical report showing a diagnosis 
of asbestosis is of limited probative value because this 
physician was aware of the January 2002 X-ray report but 
unaware of the multiple subsequent X-ray studies which 
revealed no evidence of asbestosis.  In the Board's opinion, 
the most probative evidence concerning whether the veteran 
has asbestosis is the report of the February 2005 VA 
examination because the examiner reviewed the veteran's 
pertinent medical history, to include multiple X-ray studies 
and the results of recent pulmonary function tests, and the 
examiner properly supported his conclusion that asbestosis 
was not currently present.

As the preponderance of the evidence establishes that the 
veteran does not have asbestosis, there is no reasonable 
doubt to be resolved in the veteran's favor and the claim 
must be denied.  


ORDER

Entitlement to service connection for asbestosis is denied.


REMAND

The veteran is also seeking service connection for diabetes 
mellitus.  Service connection for this disability was denied 
in an unappealed rating decision of April 1994.  
Consequently, new and material evidence is required to reopen 
this claim.  The record reflects that the RO has addressed 
the veteran's claim on a de novo basis without ever formally 
determining that new and material evidence has been 
presented.  In any event, the Board must determine on its own 
whether new and material evidence has been submitted to 
reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

The notice requirements of the VCAA are applicable to the 
veteran's claim to reopen.  On March 31, 2006, the Court 
issued a decision in the appeal of Kent v. Nicholson, No. 04-
181, which held that because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  The veteran has not been provided VCAA notice in 
compliance with this decision.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession, and 
the notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 
2006).  

2.  The RO or the AMC should attempt to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide the outstanding evidence.

3.  Then, the RO or the AMC should 
undertake any other indicated 
development.  

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case to the veteran and 
his representative and afford them the 
requisite opportunity for response before 
the claims folder is returned to the 
Board for further appellate 
consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


